                                          Case 5:20-cv-02460-LHK Document 95 Filed 08/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                           SAN JOSE DIVISION
                                  11
                                         APPLE INC.,                                      Case No. 20-CV-02460-LHK
                                  12
Northern District of California




                                                       Plaintiff,
 United States District Court




                                                                                          ORDER DENYING MOTION TO
                                  13                                                      RELATE
                                                v.
                                  14                                                      Re: Dkt. No. 88
                                         VOIP-PAL.COM, INC.,
                                  15
                                                       Defendant.
                                  16

                                  17          The Court DENIES Apple’s motion to relate the instant case to Apple Inc. v. VoIP-

                                  18   Pal.com, Inc., No. 21-CV-05110-EMC (N.D. Cal. filed July 1, 2021).

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: August 25, 2021

                                  22                                                 ______________________________________
                                                                                     LUCY H. KOH
                                  23                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28                                                  1
                                       Case No. 20-CV-02460-LHK
                                       ORDER DENYING MOTION TO RELATE
